ON APPLICATION FOR REHEARING
Judge PATRICIA RIVET MURRAY.
ON REHEARING GRANTED
hWe grant rehearing for the sole purpose of clarifying our September 22, 2010 opinion in the following respect. In our discussion concerning the trial court’s granting of the preliminary injunction, we indicated that the sole remaining issue in the instant case is Detrick’s cross claim “seeking coverage and defense” from MCC. By using those words, we did not intend to suggest that Detrick’s cross claim is limited to the issues of coverage and defense. Given that the nature of the cross claim was not before this court, our statement was intended only to emphasize that the cross claim is the sole claim remaining to be litigated in the trial court. We therefore clarify our opinion by deleting that characterization of Detrick’s cross claim from our discussion.
In all other respects, the opinion is affirmed as written.